Fourth Court of Appeals
                           San Antonio, Texas
                               December 22, 2020

                              No. 04-20-00546-CV

                         Richard Louis FLEMING, III,
                                  Appellant

                                        v.

                     NASA FEDERAL CREDIT UNION,
                               Appellee

               From the County Court, Guadalupe County, Texas
                        Trial Court No. 2020-CV-0167
                   Honorable Bill Squires, Judge Presiding


                                 ORDER

On December 17, 2020, appellant filed a pro se letter requesting this court to:
        “1. grant suitor leave of the court to enter into the exclusive original
jurisdiction of equity
        2. seal the cause on the register in chancery
        3. comment suit and proceed under seal, ex parte
        4. assign judge under authority of article III, §2, subd. 1 of this
constitution for the United States of America
        5. schedule evidentiary hearing with judge in private chambers to enter
private, proprietary evidence in support of the suit
        6. that the honorable court grant an immediate review determination
        7. issue process in the form of this court’s subpoena”

The requests are DENIED.
        Appellant attached to his pro se letter the following motions:
        “the suit to be specially deposited on the record are included herewith as
follows:
        I) motion for leave of the court to enter into the original exclusive
jurisdiction of this court and petition to seal, ex parte
        2) notice of conflict and variance, original bill,
        4) affidavit in support of bill,
        5) table of authorities”
The motions are DENIED.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court